DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure statements have been accepted and considered to the best time allows.   The IDSs contain over 300 pages and contains thousands of different references.  It appears that a large number of these references are completely irrelevant or have dubious relevance at best.  For example, one reference is Kuo et al., “A Radical-Partitioned coded Block Adaptive Neural Network Structure for Large-Volume Chinese Characters Recognition” (NPL item 706 of the 235 page IDS filed 5/18/2021.  Examiner can find no relevance to any of the claims.  While some references may in fact be particularly relevant, it is impossible to determine the relevant references in the time allotted for examination.  Therefore examiner request a concise explanation of relevance to point out particularly relevant documents in order to make the record clear.   Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  See MPEP 609.04(a) II.
Claim Interpretation
In claim 15, “further comprising:” in line 2 is interpreted as where “The method of claim 4” “further compris[es]”.
Claim Objections
Claims 7, 15, and 23, are objected to because of the following informalities: 

Claim 7 (and similarly claims 15 and 23) recites “the information associated with the at least one task” in lines 1-2 which does not have exact antecedent basis (Claim 6 recites “information associated with the execution of the at least one task”).  As currently claimed, there is antecedent basis for “the information associated with the at least one task” (because if information is associated with execution of the at least one task, then it is logically associated with the at least one task which is/has-been executed), but “the information associated with the at least one task” in lines 1-2 of claim 7 may need to be amended depending on how claim 6 is amended to address the 112 issue.
If “the information associated with the at least one task” is amended to recite “the information associated with the execution of the at least one task”, then “the execution of the at least one task” would lack antecedent basis (same issue as discussed above in the last paragraph of the 112 rejection of claim 1).
Depending on how Applicant amends, “information associated with the execution of the at least one task” to address the antecedent basis issue pertaining to “the execution of the at least one task” (see 112 rejections of claims 1 and 6, below), it may be necessary to amend “the information associated with the at least one task” in lines 1-2 of claim 7 for consistency (though it is not clear if this is necessary)

Claims 9 and 17 are not formally objected to, but “processing… results of a first of the electronic device and the server to execute the at least one task” is recited as “utilizing … results of a first of the electronic device and the server to execute the at least one task” in claim 1, and so Applicant may, at Applicant’s discretion, amend one or the other of “processing” or “utilizing” for consistent claim language in mirror/parallel claims.  If the difference was intentional, no amendment to any of “processing” or “utilizing” is needed for any of claims 1, 9, and 17.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 7, 12, 15, 20, 23, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

Claim 4 (and similarly claims 12 and 20) recites “wherein the speed with which the server is able to execute the at least one task is determined based on one or more previous speeds with which the server previously executed the at least one task” which does not have written description in the original Specification (i.e. the original Specification of Parent Application 15/166,090, hereafter “the original Specification”) and is therefore new matter.  Claims 4, 12, and 20, as original claims of this application do not qualify as written description support because this application is a continuation of Application 15/166,090, and claims 4, 12, and 20 contain new subject matter relative to the original Specification.
Paragraph 348 describes “the DA client 102 makes assumptions about the speed with which the server 108 is able to execute the at least one task, such as by basing an assumption upon recent interaction with the DA server”, but this paragraph (and the remainder of the original Specification) does not describe with sufficient specificity, where “the speed with which the server is able to execute the at least one task is determined based on one or more previous speeds with which the server previously executed the at least one task”.  While it would be logical for assumptions to be made based on how fast the server executed the same task in the past, “recent interaction with the DA server” does not necessarily refer to how fast a server executed the same task or how much time the server took to execute a particular task.

continuation of Application 15/166,090, and claims 7, 15, and 23 contain new subject matter relative to the original Specification
Paragraph 348 describes “the DA client 102 makes assumptions about the speed with which the server 108 is able to execute the at least one task, such as by basing an assumption upon recent interaction with the DA server”, but this paragraph (and the remainder of the original Specification) does not describe with sufficient specificity, where “stor[ing] the speed with which the server executed the at least one task with one or more previous speeds with which the server previously executed the at least one task”.  While it would be logical for assumptions to be made based on how fast the server executed the same task in the past, “recent interaction with the DA server” does not necessarily refer to how fast a server executed the same task or how much time the server took to execute a particular task.
Paragraph 348 (and the remainder of the original Specification) also does not particularly describe where the speed with which the server executed the at least one received as part of information associated with the execution of the at least one task.  
Paragraph 356 (and the remainder of the original Specification) describes where the electronic device receives “results of the task”, but not speed with which the task was executed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1:
Line 13 recites “that task” which is ambiguous as claimed (even though it is fairly clear that Applicant meant to refer to “the at least one task”).  “that task” is singular and particularly when “the at least one task” refers to plural tasks, it is not clear which of the plural tasks is “that task” (singular).
Amending “that task” in line 13 to recite –the at least one task—should suffice to resolve this issue.
th to last line lacks antecedent basis.  Line 6 recites “estimate at least one performance characteristic…” where estimate is a verb.  While “estimate” can be interpreted as something that inherently/implicitly produces an estimate, since “at least one performance characteristic” is specifically recited as an output/product of the “estimate” verb, it is not clearly that case that there is an “estimate” produced as a result of the “estimate” verb (as opposed to just the “at least one performance characteristic”).  At a minimum, it is not clear if “the estimate” in the 6th to last line is the “at least one performance characteristic” or if “the estimate” in the 6th to last line is something else.
Additionally/alternatively, assuming “estimate at least one performance characteristic” implicitly/inherently characterizes “at least one performance characteristic” as an “estimate”, it is not clear if “estimate” is supposed to refer to all of the “at least one performance characteristic” or a particular one of the “at least one performance characteristic” (in which case, which one of the performance characteristic[s] when there are multiple estimated characteristics?)
“the execution of the at least one task” (recited twice, once in the 3rd to last line and once in the last line) lacks antecedent basis.  Applicant appears to have intended to claim something like “cause the electronic device/the server to execute the at least one task” or “causing execution of the at least one task at the electronic device/the server”, but as claimed there is no prior recited “execution” except, perhaps, an implied execution from “cause both the electronic device and the server to execute the at least one task” and “utilize… results… to execute the at least one task”.  It is unlikely that Applicant meant to refer to any execution implied from “cause both the electronic device rd to last line and the last line occurs “in response to determining that the difference is not less than the threshold”.

Claims 9 and 17 include the same issues as claim 1.
Additionally, “the server” in line 6 of claim 9 and in line 11 of claim 17 lacks antecedent basis.

Claim 2 (and similarly claims 10 and 18) recites “the execution of the at least one task” in line 2 which lacks antecedent basis (same issue as discussed above in the last paragraph of the 112 rejection of claim 1).

Claim 5 (and similarly claims 13 and 21) recites “the execution of the at least one task” in lines 1-2 which lacks antecedent basis (same issue as discussed above in the last paragraph of the 112 rejection of claim 1).

Claim 6 (and similarly claims 14 and 22) recites “the execution of the at least one task” (twice, once in line 4 and once in line 5) which lacks antecedent basis (same issue as discussed above in the last paragraph of the 112 rejection of claim 1).

twice, once in line 2 and once in lines 2-3) which lacks antecedent basis (same issue as discussed above in the last paragraph of the 112 rejection of claim 1).

Claim 11 recites “the virtual assistant” (end of claim 11) which is ambiguous.  Claim 9 recites “a virtual assistant” in line 1 and in line 3, and it is not clear (as claimed) which “a virtual assistant” is the one that “the virtual assistant” (end of claim 11) is supposed to refer to (whereas claim 1 does not include “a virtual assistant” in the preamble).

Claims 22-23 recite where “The electronic device of claim 17/22”  “further compris[es]” method steps, where device/apparatus/system claims are generally defined by what they are and not what they do.  It is fairly clear that Applicant meant to claim where the instructions of the electronic device of claim 17 further include instructions for performing the steps of claims 22-23 but as claimed claims 22-23 recite where the device further includes steps (not where the instructions further include instructions for performing the steps)

The dependent claims incorporate the issues of their respective parent claims.
Allowable Subject Matter
Claims 1, 9, 17, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3, 5-6, 8, 10-11, 13-14, 16, 18-19, 21-22, 24, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 1 (and similarly claims 9 and 17, and consequently claims 2-8, 10-16, and 18-24 which depend directly/indirectly on claims 1, 9, and 17), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) wherein estimating the at least one performance characteristic includes: determining a speed with which each of the electronic device and the server is able to execute the at least one task; and determining whether a difference between the speed with which the electronic device is able to execute the at least one task and the speed with which the server is able to execute that task is less than a threshold; in response to determining that the difference is less than the threshold: cause both the electronic device and the server to execute the at least one task; utilize, at the electronic device, the results of the first of the electronic device and the server to execute the at least one task; and discard, at the electronic device, the results of the second of the electronic device and the server to execute the at least one task; and in response to determining that the difference is not less than the threshold: determine, based on the estimate, whether to execute the at least one task at one of the electronic device and the server; in accordance with a determination to execute the at least one task at the electronic device, cause the execution of the at least one task at the electronic device; and in accordance with a determination to execute the at least one task at the server, cause the execution of the at least one task at the server.
	Binder et al. (US 2014/0222436), Agapi et al. (US 2006/0184626), Pommerenk et al. (US 2006/0015542), and Farnham (US 2004/0233868) suggest deciding which of a client or a server is to be allocated a task to be executed based on weights that are associated with computing conditions (see rejection of Claim 1 for Office Action mailed in response to the communication filed 9/11/2019 for Application 15/166,090).
2016/0212206 teaches “It should be noted that, in the above embodiment, the resource server 12 and the candidate server 14 both execute the transaction. Therefore, the workload of the resource server 12 is not reduced during the transfer. However, since the resource server 12 and the candidate server 14 both execute the transaction and reply the execution result, the user end would receive the result from the server that completes the execution faster. Hence, delay of execution of the transaction that the user may feel during the transfer is reduced. For example, if the transaction is only executed by the resource server 12, the workload of the resource server 12 may become excessively high and drag the execution speed. As a result, the user may sense longer execution time. By configuring the candidate server 14 to execute the transaction together with the resource server 12, since the candidate server 14 has less workload, the candidate server 14 is able to complete the execution faster and reply to the user earlier. Thus, the user may feel that the execution time is shorter” server device executes the same transaction and the server that completes the transaction first replies an execution result to a user.  In this reference, it is not the user device which simultaneously executes a transaction together with a server, and there is no discarding of a result that is not generated/completed first by the user device (the “second place” server is at least suggested to not send its transaction execution result and is suggested to discard its transaction execution result [because a valid result has already been sent]).  While the claimed “electronic device” does not necessarily 
2013/0038618 teaches “A client-server architecture enables a server to share its resources with one or more clients. Such an architecture has various advantages. For example, because the servers typically have more resources (e.g., processor or memory) and greater performance capabilities than the clients, a server may complete a task faster than a client is able to. Such performance difference is especially noticeable when the task is resource-intensive or when the client has a limited amount of resources. At the same time, while the server is performing the task on behalf of or for the client, the resources of the client may be freed up to perform other tasks, such as those tasks that need to be performed locally on the client (e.g., interacting with the user of the client).”  (paragraph 19).  This reference describes where two devices, one of which may complete a task faster than another, are a server and a client.  This reference does not appear to describe where the server and client perform the same task (the server appears to perform some tasks while the client performs others).
2017/0161500 teaches “If necessary, the list generation module 1302 may execute a local comparison mode on the smart terminal and a comparison mode on the cloud server at the same time. The list generation module 1302 generates the application software list in the predetermined application type on the basis of a local comparison result from the smart terminal and a comparison result from the cloud server. The application software list may include the information about the screened application software in the predetermined application type” (paragraph 109).
2019/0044854 (LATE filing date) teaches “The server may interrupt the execution of the computational task at the processing device and continue computing the computational task at the server, if transmitting a preliminary result of the computational task to the server, completing the computational task at the server and transmitting a result of the computational task from the server to the client device takes less time compared to completing the computational task at the processing device and transmitting the result of the computational task to the client device. For example, computation times of the server and the processing device and/or data transmission times between the server and the client device and between the processing device and the client device may be estimated to enable predicting respective durations until a result of the computational task can be sent back to the client device” (paragraph 44).  This reference does not qualify as prior art.
2011/0153734 teaches “Further, in the above-mentioned simulation system, the plurality of event queues may be secured for a number corresponding to a time duration by which the execution of the simulation by the client is delayed compared to the execution of the simulation by the server” (paragraph 12)
8392717 teaches “the computer executable instructions stored on a non-transitory computer readable storage medium are configured such that, when executed by the processor, cause the client device to, determine that a difference between a local time of the client and the system time of the server is within a predetermined threshold, calculate a second digest using the system time of the server, and authenticate the first digest carried in the Trigger message by comparing the first digest and the second digest” (claim 3).
2005/0262060 teaches “At a step 201, the time spent for executing a database operation in computer code of a client is determined. For example, the system clock on the client can be accessed before and after the database operation is executed. The difference would be the total time that it took to execute the database operation both on the client and on the server, as well as the network time. The computer code is typically source code (e.g., the Java programming language), but is not limited to source code” (paragraph 32).
2005/0033799 teaches “As described above, in the first embodiment, the server 10b registers processing corresponding to a server function so as to be divided into pre-processing and post-processing. In the case where a request is made by the client 10a to execute a server function, the server 10b executes pre-processing corresponding to the server function and sends a completion message to the client 10a upon completion of the execution of the pre-processing. In this manner, the client 10a can receive a completion message before all processing (i.e., pre- and post-processing) corresponding to the server function has been completed and can execute desired processing, and thus the turnaround time can be reduced compared to the case where the client 10a receives a completion message after all processing corresponding to the server function has been completed and executes desired processing. In addition, by calling a server function only once, the client 10a can identify the point where the minimum necessary processing corresponding to the server function is completed, and thus the client 10a does not need to call the server function a plurality of times” (paragraph 71)
	
Double Patenting
	For clarity of the record, NO Double Patenting rejections are required between the claims of this application and the claims of Parent Patent 10,671,428, hereafter Parent Patent 1, because the claims of Parent Patent 1 do not recite, determining whether a difference between the speed with which the electronic device is able to execute the at least one task and the speed with which the server is able to execute that task is less than a threshold; in response to determining that the difference is less than the threshold: causing both the electronic device and the server to execute the at least one task, and then utilizing results of a first of the electronic device and the server to execute the at least one task and discarding results of a second of the electronic device and the server to execute the at least one task.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6170051 teaches “Program level parallelism includes task oriented parallelism and multithreading. In the simplest form of program level parallelism, different tasks are executed on different processors, so that the server handles more users, but no one user's program can finish faster than it would if it had executed on a single processor system. In multithreading, a single program forks execution onto more than one processor, so that the program runs faster than it would on just one processor. Both forms of program level parallelism increase the net amount of useful work done in a given time interval. Task oriented parallelism allows the processor to perform parallel processing even when the individual programs are not specifically developed for parallel 
2009/0327220 teaches “A second example of an instruction adjusting rule relates to a reordering of instructions that improves the economy of processing resources (such as CPU utilization) of the client and/or the processing engine while performing the operation. This reordering may be utilized where the operation includes a computationally intensive instruction that involves a considerable amount of processing, such as the application of a complicated regular expression, a complicated mathematical expression, or an iterative or recursive evaluation. The reordering might also be desirable where a portion of the processing is more efficiently completed on the client rather than the server, or vice versa (e.g., where one machine has better hardware for performing the operation, such as a physics accelerator or FPGA configurable for the operation; where one machine has faster or higher-level access to a data source or object used in the processing; etc.) In some such operations, a compacting instruction may follow the computationally intensive instruction, but can be equivalently executed before the computationally intensive instruction (e.g., where the compacting does not rely on the result of the intensive computation.) In this scenario, an instruction adjusting rule may be applied that moves the compacting operation to precede the computationally intensive instruction, which may reduce the number of records on which the computationally intensive instruction operates, thereby improving the conservation of computing resources” (paragraph 33)
2016/0006795 teaches “The supervisory structure of claim 11, wherein the supervisory structure is a dual-SS structure where a particular client machine and a 
2010/0125624 teaches “Referring now to FIG. 5, a flow chart illustrating an exemplary embodiment of a process 500 of coupling a task invoked on a server system to the invoking process waiting for completion of the task on a client system by correlating a callback argument sent from the server in a " call before wait" situation is provided. A call before wait is a race condition that occurs where the server completes the requested task before the client is able to interact with coupling system 100 to add an event correlation record corresponding to the requested task to correlation record data store 112. That is, the server transmits the callback argument providing notification of the completion of the requested task before the client actually "knows" that it is waiting for something (that is, before the event correlation record has been created)” (paragraph 36).
2005/0108421 teaches “At block 1208, the server's continues to send data until the timer on the server expires. Similarly, the clients each continue to receive data until their respective timers expire or until they have a buffer overflow (due to their failure to receive and process the test data rapidly enough). During this period, the overall receiving rate and instantaneous receiving rates are saved by each client, as well as other data-transfer statistics. If the server finishes sending data before the client's timer fires, the client waits until the client's timer does fire. Where the client's buffer overflows (e.g. due to the client's inability to receive and process data at the rate at which the server was sending it), the client waits for it timer to expire” (paragraph 59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 11/6/2021